DISMISS; Opinion Filed July 8, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01648-CV

                             MELENISA BROWN, Appellant
                                        V.
                          FLAGSHIP CARWASH & LUBE, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-01633-D

                              MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Brown
                                     Opinion by Justice Lang
       The clerk’s record in this case is past due. By letter dated June 17, 2014, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s

record. We directed appellant to provide verification of payment or arrangements to pay for the

clerk’s record or to provide written documentation she had been found entitled to proceed

without payment of costs. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, the clerk’s record has not been filed, and

appellant has not provided the required documentation or otherwise corresponded with the Court

regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE

131648F.P05




                                             –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MELENISA BROWN, Appellant                            On Appeal from the County Court at Law
                                                     No. 4, Dallas County, Texas
No. 05-13-01648-CV         V.                        Trial Court Cause No. CC-13-01633-D.
                                                     Opinion delivered by Justice Lang. Justices
FLAGSHIP CARWASH & LUBE, Appellee                    Myers and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee FLAGSHIP CARWASH & LUBE recover its costs of this
appeal from appellant MELENISA BROWN.


Judgment entered this 8th day of July, 2014.




                                               –3–